Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/07/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4, 7-9, 11, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan et al. (U.S. Patent Application Publication 2019/0036692; hereafter “Sundaresan”), and further in view of Gaspard (U.S. Patent Application Publication 2018/0316702).
	For claims 1, 8 and 15, Sundaresan teaches a system, method and non-transitory computer readable medium comprising:
	a processor (note paragraphs [0067] and [0069], CPU);
	a memory on which are stored machine readable instructions that when executed by the processor (note paragraphs [0067] and [0069], memory storing program code), cause the processor to:
	connect to a blockchain network comprised of a plurality of user nodes (note Fig. 1 and paragraphs [0041]-[0043], first and second device connect to blockchain);
	assign two sets of credentials to users of the plurality of the user nodes (note paragraphs [0061] and [0063], step 402, first set of credentials is generated for user 102; step 602, second set of credentials is generated for user 102);
	invoke the second set of the credentials of a user associated with the unauthorized transaction (note paragraph [0044], second set of credentials is used to replace, recover, revoke or take over the first set of credentials in the event that the first device is lost or stolen); and
	execute a smart contract to apply the second set of the credentials against the first set of the credentials (note paragraphs [0044] and [0056]-[0060], association between first and second credentials is stored on smart contract and used when second credentials are revoke or take over first credentials).

	Sundaresan differs from the claimed invention in that they fail to teach:
	monitor transactions initiated by the plurality of the user nodes;
	in response to a detection of an unauthorized transaction initiated by a user node of the plurality of the user nodes

	Gaspard teaches:
	monitor transactions initiated by the plurality of the user nodes (note paragraphs [0043] and [0095], network traffic associated with authorization keys is monitored on the client or in the cloud);
	in response to a detection of an unauthorized transaction initiated by a user node of the plurality of the user nodes invoke the credentials of a user associated with the unauthorized transaction (note paragraphs [0110]-[0112], in response to unauthorized use of an authorization key, the authorization key may be disabled or deactivated)

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the use of a second set of credentials to revoke a first set of credentials of Sundaresan and the monitoring of credential activity in order to detect unauthorized use of a credential and then disable the credential of Gaspard. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of monitoring transactions for unauthorized use a key (i.e. credential) and when unauthorized use is detected, disable the credential 

	Thus, the combination of Sundaresan and Gaspard teaches:
	in response to a detection of an unauthorized transaction initiated by a user node of the plurality of the user nodes (Gaspard) invoke the second set of the credentials (Sundaresan) of a user associated with the unauthorized transaction (Gaspard)


	For claims 2, 9 and 16, the combination of Sundaresan and Gaspard teaches claims 1, 8 and 15, wherein the instructions are further to cause the processor to apply the second set of the credentials to permanently disable the first set of the credentials (note paragraphs [0044] and [0057] of Sundaresan, second set of credentials are used to replace, recover, revoke or take over the first set of credentials).

	For claims 4, 11 and 18, the combination of Sundaresan and Gaspard teaches claims 1, 8 and 15, wherein the instructions are further to cause the processor to store the second set of the credentials on a blockchain ledger (note paragraph [0063] of Sundaresan, step 608 association between first and second credentials is stored in the smart contract on the blockchain).

	For claims 7, 14 and 20, the combination of Sundaresan and Gaspard teaches claims 1, 8 and 15, wherein the instructions are further to cause the processor to .


5.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sundaresan and Gaspard as applied to claims 2, 9 and 16 above, and further in view of Clements (U.S. Patent Application Publication 2019/0132131).
	For claims 3, 10 and 17, the combination of Sundaresan and Gaspard differs from the claimed invention in that they fail to teach:
	wherein the instructions are further to cause the processor to roll back the unauthorized transaction.

	Clements teaches:
	wherein the instructions are further to cause the processor to roll back the unauthorized transaction (note paragraph [0026], roll back to previous block after detection that chain has been altered).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Sundaresan and Gaspard and the roll back to a previous block of Clements. One of ordinary skill would have been motivated to combine Sundaresan, Gaspard and Clements because rolling back to a previous block .


6.	Claims 5-6, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sundaresan and Gaspard as applied to claims 1, 8 and 15 above, and further in view of Hecht (U.S. Patent Application Publication 2020/0057848).
	For claims 5, 12 and 19, the combination of Sundaresan and Gaspard differs from the claimed invention in that they fail to teach:
	wherein the instructions are further to cause the processor to assign a new first set and a new second set of credentials to the user associated with the unauthorized transaction.

	Hecht teaches:
	wherein the instructions are further to cause the processor to assign a new first set and a new second set of credentials to the user associated with the unauthorized transaction (note paragraph [0062], security policy may require new credentials on a periodic or event-based basis).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Sundaresan and Gaspard and the new credentials of Hecht. One of ordinary skill would have been motivated to combine Sundaresan, Gaspard and Hecht because it would increase security to require new 


	For claims 6 and 13, the combination of Sundaresan, Gaspard and Hecht teaches claims 5 and 12, wherein the instructions are further to cause the processor to assign the new first and the new second sets of the credentials upon a request from an administrator (note paragraph [0062] of Hecht, administrator may initiate new credential assignment by creating a new account for an identity).


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundaresan (U.S. Patent 10,637,665) teaches a user registering a second set of credentials on a smart contract that is capable of revoking a first set of credentials (note column 5, lines 1-53).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J Pearson/Primary Examiner, Art Unit 2438